COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00076-CV


PARK VIEW CARE CENTER, L.P.                                        APPELLANT
D/B/A PARK VIEW CARE CENTER

                                        V.

CARLA BAUMGARDNER,                                                  APPELLEE
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF LUCY IRENE
COPELAND, DECEASED


                                    ------------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: November 1, 2012




                                      2